                           UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
BRENT NIX, individually and on behalf of all Civil Action No. 7:17-CV-00189-D
others similarly situated,

                               Plaintiff,

       v.

THE CHEMOURS COMPANY FC, LLC, THE
CHEMOURS COMPANY, E.I. DUPONT de
NEMOURS AND COMPANY, INC., E.I.
DUPONT CHEMICAL CORPORATION, ELLIS
H. MCGAUGHY, and MICHAEL E. JOHNSON,

                               Defendants.

ROGER MORTON, individually and on behalf of           Civil Action No. 7:17-cv-00197-D
all others similarly situated,

                               Plaintiff,

       v.

THE CHEMOURS COMPANY FC, LLC, THE
CHEMOURS COMPANY, E.I. DUPONT de
NEMOURS AND COMPANY, INC., E.I.
DUPONT CHEMICAL CORPORATION, ELLIS
H. MCGAUGHY, AND MICHAEL E.
JOHNSON,

                               Defendants.


VICTORIA CAREY, MARIE BURRIS,                        Civil Action No. 7:17-CV-00201-D
MICHAEL KISER, and BRENT NIX,
individually and on behalf of all others similarly
situated,

                              Plaintiffs,

       v.
   EXECUTION COPY


    E.I. DUPONT de NEMOURS AND COMPANY
    and THE CHEMOURS COMPANY FC, LLC,

                                   Defendants.

    CAPE FEAR PUBLIC UTILITY AUTHORITY,                     Civil Action No. 7:17-CV-00195-D
    BRUNSWICK COUNTY, LOWER CAPE                            Civil Action No. 7:17-CV-00209-D
    FEAR WATER & SEWER AUTHORITY, and
    TOWN OF WRIGHTSVILLE BEACH,

                                   Plaintiff,

    v.

    THE CHEMOURS COMPANY FC, LLC, E.I.
    DU PONT de NEMOURS AND COMPANY,
    and THE CHEMOURS COMPANY,

                                   Defendants.

    JAMES S. DEW, et al.,                                   Civil Action No. 5:18-CV-0073-D

                                   Plaintiffs,

    v.

    E.I. DUPONT de NEMOURS AND COMPANY,
    et al.,

                                   Defendants.



            STIPULATION AND ORDER GOVERNING THE EXCHANGE
                         OF CONFIDENTIAL MATERIAL

          IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiffs and Defendants

   (each of whom individually is referred to herein as a “Party,” and collectively, the “Parties”), by and

   through their undersigned counsel, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure

   and Rule 502 of the Federal Rules of Evidence, that:

              1.      Information produced in this action, including deposition testimony and

exhibits, documents produced in response to requests for production or subpoenas, electronically


                                                     2
      EXECUTION COPY


stored information, responses to interrogatories and requests for admission, sampling and analytic

data, and any other kind of discovery information (collectively, “Discovery Material”) are to be used

solely for this litigation, except as set forth below.

                2.      Any Party, or individual or entity who produces any information in the above

captioned action, may designate any information produced in this action, including deposition

testimony and exhibits, documents produced in response to requests for production or subpoenas,

electronically stored information, responses to interrogatories and requests for admission, sampling

and analytic data, and any other kind of discovery information (collectively, “Discovery Material”),

as:

                        a. “Confidential” if, in good faith, the Party or individual or entity producing

                            the Discovery Material (the “Producing Party”) believes (a) the material

                            contains non-public, proprietary or commercially sensitive information; (b)

                            the material requires the protections provided in this Stipulation and Order

                            to prevent unreasonable annoyance, expense, disadvantage or prejudice to

                            any person or entity; (c) the material contains personally identifying

                            information of any individual, including but not limited to social security

                            numbers and financial account numbers; (d) the material contains any other

                            information of a personal or intimate nature regarding any individual; (e)

                            the material contains information for which applicable agreements,

                            regulations, or laws restrict public disclosure; or (e) the material contains

                            any other category of information hereinafter given confidential status by

                            the Court.




                                                         3
    EXECUTION COPY


                        b. “Highly Confidential” if, in good faith, the Producing Party believes any

                            document, or any portion thereof, which a Producing Party or nonparty

                            believes to be so extremely sensitive that disclosure of such information

                            would create a substantial risk of serious harm that could not be avoided by

                            less restrictive means.

        3.          The designation of Discovery Material as “Confidential” or “Highly Confidential”

for the purposes of this Stipulation and Order shall be made in the following manner: (a) in the case

of deposition or other pretrial testimony and any exhibits to said testimony, a Party shall either (i)

make a statement on the record at the time of the testimony; or (ii) send within a reasonable period of

time a written notice to counsel for all Parties to this litigation indicating the portions of the testimony

and exhibits to which the “Confidential” or “Highly Confidential” designation applies; and in both of

the foregoing instances, the Producing Party shall direct the court reporter to affix the legend

“Confidential” or “Highly Confidential” to the first page and all designated portions of the transcript

and exhibits, including all copies thereof; (b) in the case of responses to interrogatories and requests

for admission, the Producing Party shall (i) state in the main body of responses that the interrogatory

or request for admission at issue requests “Confidential” or “Highly Confidential” information, (ii) set

forth the response to the interrogatory or request for admission at issue in an addendum attached to

the main body of responses and (iii) affix the legend “Confidential” or “Highly Confidential” to each

page of that addendum; (c) in the case of Discovery Materials produced on videotape, CD, DVD,

external hard drive, or other electronic storage medium, the Producing Party shall affix the legend

“Confidential” or “Highly Confidential” to the outside of such electronic storage medium or to each

file, page or unit of electronically stored material; and (d) in the case of Discovery Materials produced




                                                       4
   EXECUTION COPY


in hard copy, the Producing Party shall affix the legend “Confidential” or “Highly Confidential” to

each page so designated.

       4.          If at any time prior to the trial of this action, a Party determines that some portion[s]

of Discovery Material previously produced by that or any other party without limitation should be

designated as “Confidential” or “Highly Confidential,” the Party may so designate by so apprising all

Parties to the litigation in writing, and such designated portion[s] will thereafter be treated as

Confidential or Highly Confidential Material under this Stipulation and Order.               The delay in

designating a document as “Confidential” or “Highly Confidential” shall not be deemed to have

effected a waiver of any of the protections of this Stipulation and Order.

       5.          A Party may designate Discovery Material produced by a non-party as

“Confidential” or “Highly Confidential” within thirty (30) days of receiving such material by

providing written notice of the designation to all Parties to the litigation and to the producing non-

party. Until such time period expires, all materials produced by the non-party shall be treated as

Confidential Material.     Any Party designating Discovery Material produced by a non-party as

“Confidential” or “Highly Confidential” shall have a good faith basis to believe that the Discovery

Material meets the criteria for Confidential or Highly Confidential Material set forth in paragraph 1.

       6.          Any Discovery Material designated Confidential or Highly Confidential,

information derived therefrom, or any other documents or materials reflecting or disclosing any

Confidential or Highly Confidential Material may only be used for the prosecution or defense of the

above-captioned action, or any appeal therefrom, and shall not be used for any other purpose

whatsoever, including but not limited to, any business or commercial purpose, for dissemination to

the media or the public, or in connection with any other judicial, administrative or arbitral proceeding,

except as set forth below.




                                                      5
   EXECUTION COPY


       7.          Confidential Material may be disclosed, in all cases only in accordance with the

provisions of this Stipulation and Order, only to:

                       a. the Court and Court personnel, as appropriate;

                       b. witnesses, deponents or persons whom a Party’s counsel believes in good

                           faith may be deponents or trial fact witnesses, and their counsel;

                       c. each named Party and its employees, officers, and directors, provided that

                           such persons are assisting the Party with this litigation and agree to be

                           subject to this order;

                       d. between Plaintiffs and Plaintiffs’ counsel in any of the above-captioned

                           actions to any of the other Plaintiffs and Plaintiffs’ counsel in any of the

                           above-captioned actions;

                       e. each person identified on the face of the Confidential Material as an author

                           or intended recipient (including by copy) thereof in whole or in part, or each

                           person to whom counsel reasonably and in good faith believe that the

                           original or a copy of such Confidential Material was sent or otherwise made

                           available prior to this litigation;

                       f. outside vendors such as court reporters, videographers, litigation support

                           personnel, electronic discovery services, trial preparation services, or

                           duplicating services, retained by the Court or by a party in connection with

                           this litigation, provided they sign the certification attached as Exhibit A;

                       g. counsel for the Parties, including in-house and outside counsel, legal

                           assistants and other staff;




                                                         6
   EXECUTION COPY


                       h. experts or outside consultants, including necessary staff, retained by a Party

                           or its counsel in connection with this litigation;

                       i. insurance companies or other indemnitors for the named Parties which are

                           providing coverage for claims in this matter and/or their in-house or outside

                           counsel;

                       j. as necessary to meet legal and/or regulatory obligations, including a court

                           order requiring such disclosure; and

                       k. any other person only by written consent of the Producing Party or upon

                           order of the Court and on such conditions as may be agreed upon or ordered,

                           but such consent will not be unreasonably withheld.

       8.          Highly Confidential Material may be disclosed, in all cases only in accordance with

the provisions of this Stipulation and Order, only to:

                       a. outside counsel for the parties and employees of such counsel who have

                           responsibility for the action, provided that such individuals do not regularly

                           participate in the commercial business activities of the party;

                       b. the Court and its personnel;

                       c. Plaintiffs and Plaintiffs’ counsel in any of the above-captioned actions to

                           any of the other Plaintiffs and Plaintiffs’ counsel in any of the above-

                           captioned actions;

                       d. court reporters and recorders engaged for depositions;

                       e. persons specifically engaged for the limited purpose of making copies of

                           documents or organizing or processing documents, including outside




                                                      7
EXECUTION COPY


              vendors hired to process electronically stored documents, provided they

              sign the certification attached as Exhibit A to this Order;

           f. consultants, investigators, or experts employed by a party or counsel for a

              party to assist in the preparation and trial of this action but only after such

              persons have completed the certification contained in Exhibit A to this

              Order;

           g. during depositions or testimony, (i) a witness who is an officer, director, or

              employee of the Producing Party or is testifying for the Producing Party

              pursuant to Fed. R. Civ. P. 30(b)(6); or (ii) a witness who was formerly an

              officer, director or employee of the Producing Party, if the document,

              information or material was in existence during the period of that person’s

              employment by the Producing Party, and if the witness had access to the

              document during his or her employment by the Producing Party; or (iii)

              otherwise as agreed in writing by the Parties or ordered by the Court. Unless

              otherwise ordered by the Court, witnesses who are shown Confidential or

              Highly Confidential Material are entitled to review and retain, subject to the

              limitations described in paragraph 10, a copy of their deposition transcript

              and all exhibits. Pages of transcribed testimony or exhibits to depositions

              that are designated as Highly Confidential Material must be separately

              bound by the court reporter and may not be disclosed to anyone except as

              permitted under this Order.

           h. the author or recipient of the document (not including a person who received

              the document solely in the course of litigation);




                                         8
   EXECUTION COPY


                       i. any person who is referenced in the document or whose conduct is

                          purported to be identified in the document, provided that such person has

                          completed the certification contained in Exhibit A to this Order;

                       j. as necessary to meet legal and/or regulatory obligations, including a court

                          order requiring such disclosure; and

                       k. other persons only by written consent of the Producing Party or upon order

                          of the Court and on such conditions as may be agreed or ordered, but such

                          consent shall not be unreasonably withheld.

       9.          In the avoidance of doubt, nothing in this Stipulation or Order shall preclude a party

from introducing into evidence at a hearing or trial any Confidential or Highly Confidential Material

that is otherwise admissible under the Federal Rules of Evidence. At trial or evidentiary hearings, the

parties agree that the Court may take such measures as the Court deems appropriate to protect the

claimed Confidential or Highly Confidential document or information sought to be admitted.

       10.         Every person or entity given access to Confidential or Highly Confidential

Material, or information derived therefrom or any other documents or materials reflecting or disclosing

any Confidential or Highly Confidential Material, shall be advised that it is being disclosed pursuant

and subject to the terms of this Stipulation and Order and may not be disclosed by any person or entity

other than pursuant to the terms hereof. All persons and entities listed in paragraph 7 subsections (b),

(f), (h), (i), and (k) and paragraph 8 subsections (d), (e), (f), (g), (h), (i), and (k) to whom a Party

provides access to Confidential or Highly Confidential Material, information derived therefrom or any

other documents or materials reflecting or disclosing any Confidential or Highly Confidential

Material, shall execute a copy of the certification attached hereto as Exhibit A before such access is

provided and be advised that he or she will be subject to the Stipulation and Order. Any report or




                                                     9
    EXECUTION COPY


other work product created by an expert and/or consultant which relies on or incorporates any

Discovery Material that is designated as “Confidential” or “Highly Confidential,” in whole or in part,

shall be designated and treated as “Confidential” or “Highly Confidential” by the Party responsible

for its creation.

        11.         The Parties agree that should a Party wish to request to use some part of the

Discovery Material produced by another Party for some purpose that is not permitted under this

protective order, counsel for the requesting Party shall notify the counsel for the Producing Party in a

confidential writing and detail the specific reason for the request, its duration and to whom the

disclosure of Discovery Materials is sought. The requesting Party shall use best efforts to narrowly

tailor the scope, timing and intended recipient, and the recipient shall execute, in advance of the

requested disclosure, a written undertaking to be bound by this protective order. The Producing Party

shall respond to the request within ten (10) business days, and such request shall not be unreasonably

denied. If the Parties are unable to reach agreement on such a request of Discovery Materials described

herein, the Parties agree to submit the dispute to the Court.

        12.         Confidential or Highly Confidential Materials shall, if filed with or presented to the

Court, be filed under seal unless otherwise ordered by the Court. Before filing any information that

has been designated Confidential or Highly Confidential Material with the Court, or any pleadings,

motions or other papers that disclose any such information, counsel shall confer with counsel for the

party that produced the information so designated about how it should be filed. If the party that

produced the information so designated desires that the materials be filed under seal, then the filing

party shall file the materials in accordance with Local Civil Rule 79.2, with notice served upon the

Producing Party. The filing of the materials under seal shall not be binding on the Court, however.

Within 10 days of service of such notice, the party desiring that the materials be maintained under seal




                                                     10
   EXECUTION COPY


shall file with the Court a Motion to Seal and supporting memorandum of law specifying the interests

which would be served by restricting public access to the information. The party that initially filed the

materials need not file any such Motion to Seal or otherwise defend another party’s desire that the

materials remain sealed. The Court will grant the Motion to Seal only after providing adequate notice

to the public and opportunity for interested parties to object, after carefully weighing the interests

advanced by the movant and those interests favoring public access to judicial documents and records,

and upon finding that the interests advanced by the movant override any common law or constitutional

right of public access which may attach to the information. Documents submitted under seal in

accordance with this paragraph will remain under seal pending the Court’s ruling. If the party desiring

that the information be maintained under seal does not timely file a Motion to Seal, then the materials

will be deemed unsealed, without need for order of the Court.

       13.         In the event that any Confidential or Highly Confidential Material is used in any

court proceeding in this litigation or any appeal therefrom, said Confidential or Highly Confidential

Material shall not lose its status as “Confidential” or “Highly Confidential” through such use. Counsel

shall confer in good faith regarding any additional procedures necessary to protect the confidentiality

of such Confidential or Highly Confidential Material used in the course of any court proceedings,

except that a) such Confidential or Highly Confidential Material shall be allowed to be used at trial,

pursuant to paragraph 9 hereof; and b) material filed under seal with the Court, according to the Court’s

procedures governing the filing of materials under seal, shall be exempt from such requirement.

       14.         Any Party may challenge, at any time, the designation of material as “Confidential”

or “Highly Confidential” pursuant to the procedures outlined in this paragraph. The Party seeking to

challenge such a designation shall contact the designating Party in a good faith effort to resolve the

dispute. In the absence of the Parties coming to an agreement, the Producing Party shall file a motion




                                                     11
   EXECUTION COPY


to maintain the “Confidential” or “Highly Confidential” designation within twenty-five (25) days of

receiving written notice of a challenge to such “Confidential” or “Highly Confidential” designation.

The Producing Party has the burden to show good cause for the “Confidential” or “Highly

Confidential” designation. Should any such motion be filed, the motion shall be filed with the Court

under seal. Until otherwise ordered by the Court, such material shall remain “Confidential” or “Highly

Confidential.”

       15.         Any person or entity having received Confidential or Highly Confidential Material

(the “Recipient”) shall take all due precautions to prevent any disclosure of such Confidential or

Highly Confidential Material other than pursuant to the provisions of this Stipulation and Order. The

Recipient shall maintain the Confidential or Highly Confidential Material in a secure and safe area

and shall exercise the same standard of due and proper care with respect to the storage, custody, use,

and/or dissemination of such material as is exercised by the Recipient with respect to its own

confidential material. Confidential or Highly Confidential Material shall not be copied, reproduced,

summarized, extracted, or abstracted, except to the extent that such copying, reproduction,

summarization, extraction, or abstraction is reasonably necessary for the conduct of this lawsuit. All

such copies, reproductions, summarizations, extractions, and abstractions shall be subject to the terms

of this Stipulation and Order and labeled in the same manner as the Confidential or Highly Confidential

Material on which they are based. In the event the Recipient of any electronic Discovery Material

generates any electronic copy, hard copy, transcription, or printout from any non-paper media

designated “Confidential” or “Highly Confidential,” the Recipient must treat each copy, transcription,

or printout as “Confidential” or “Highly Confidential.”

       16.         Confidential or Highly Confidential Material which is disclosed in contravention

of the provisions of this Stipulation and Order (through inadvertence or otherwise) shall continue to




                                                    12
   EXECUTION COPY


be protected by the provisions hereof. Upon learning of the disclosure of Confidential or Highly

Confidential Material in contravention of the provisions of this Stipulation and Order, the person or

entity that made the disclosure promptly shall: (i) give written notice of the disclosure to the Producing

Party, which notice shall include a specific description of the improperly disclosed Confidential or

Highly Confidential Material; (ii) give written notice to the recipient of the improperly disclosed

Confidential or Highly Confidential Material (the “Improper Recipient”); (iii) provide the Improper

Recipient with a copy of this Stipulation and Order and request that the Improper Recipient sign a

copy of the certification attached hereto as Exhibit A; (iv) give written notice of the Improper

Recipient’s response to the Producing Party; (v) make reasonable good faith efforts to retrieve the

improperly disclosed Confidential or Highly Confidential Material and all copies thereof (including

summaries, excerpts, notes and any other information derived therefrom); and (vi) give written notice

to the Producing Party of the result of such efforts. The Producing Party’s rights and remedies with

respect to any such improper disclosure are hereby reserved.

       17.         If the Recipient of Discovery Materials, Confidential or Highly Confidential

Material: (a) is subpoenaed in another action, (b) is served with a discovery demand as a party in

another action, or (c) is served with any other legal process by a non-party to this litigation, seeking

Confidential or Highly Confidential Material, the Recipient shall give actual written notice, by hand,

electronic mail or facsimile transmission, within five (5) business days of receipt of such subpoena,

demand, legal process to the Producing Party’s counsel. The Recipient shall also immediately furnish

to the Producing Party’s counsel a copy of the subpoena, demand, legal process and shall maintain the

confidentiality of the Confidential or Highly Confidential Material so that the Producing Party may

seek a protective order or other relief precluding disclosure. Should the person seeking access to the

Discovery Material, Confidential or Highly Confidential Material take any action against the Recipient




                                                     13
    EXECUTION COPY


to enforce such subpoena, demand, other legal process, the Recipient shall respond by setting forth the

existence of this Stipulation and Order. Nothing herein shall be construed as requiring the Recipient

or anyone else covered by this Stipulation and Order to challenge or appeal any order requiring

production of Confidential Material, to become subject to any penalties for noncompliance with any

legal process or order, or to seek any relief from this Court.

        18.         This Stipulation and Order has no effect upon, and shall not apply to, the Producing

Party’s use of its own Confidential or Highly Confidential Material for any purpose. Nothing herein

shall impose any restrictions on the use or disclosure, by a Party, of any document, material or

information designated as “Confidential” or “Highly Confidential” that was obtained lawfully by such

Party independently of the discovery proceedings in this litigation. The burden shall be on the Party

asserting that the document, material or information was obtained independently to establish that fact.

Notwithstanding the foregoing, information or data derived from sampling that was conducted on

property not owned or operated by Defendants is not Confidential or Highly Confidential Material.

        19.         The Parties shall comply with their ethical and legal obligations concerning the

actual or apparent inadvertent production of privileged or protected information consistent with Rule

26(b)(5)(B) of the Federal Rules of Civil Procedure and Federal Rule of Evidence 502(d). Disclosure

of information subject to the attorney-client privilege or work-product doctrine or any other applicable

privilege or immunity (“Privileged Material”) shall not be deemed a waiver in whole or in part of the

privilege or work-product protection or other applicable immunity, either as to the specific information

disclosed or as to the same or related subject matter in the instant litigation or any other federal or state

proceeding. If a Party has produced Discovery Material that it subsequently claims is Privileged

Material, the receiving party (the “Party Receiving Privileged Material”), upon written or oral request,

shall within five (5) business days return it, including all copies, and promptly destroy any notes




                                                       14
   EXECUTION COPY


concerning it. The Party Receiving Privileged Material may not refuse to return the material. Upon

receipt of the returned materials, the Producing Party shall within five (5) business days provide a

written good faith explanation of the basis for the privilege claim or claim of immunity. If the Party

Receiving Privileged Material wants to challenge the claim of inadvertent or unintentional production

or the claim of privilege or immunity from disclosure, it must first return the material, then confer and

provide written notice to the Producing Party identifying with particularity the reasons for the

challenge. If the parties cannot resolve the dispute within a reasonable time, the Party Receiving

Privileged Material may move the Court for an appropriate order. The disputed material shall be

treated as privileged until a ruling on such motion or other resolution of the dispute.

       20.         Upon identification of any Discovery Material that, on its face, appears to be

covered by any applicable privilege or immunity from disclosure, the recipient of such Discovery

Material shall provide prompt notice of the production of that material to the Producing Party, to afford

the Producing Party the opportunity to designate the material as Privileged Material within five (5)

business days. Upon such designation by the Producing Party, the Party Receiving Privileged Material

must return all copies of the Privileged Material and destroy any notes concerning it subject to the

terms of Paragraph 20.

       21.         This Stipulation and Order shall survive termination of this litigation. Within sixty

(60) days of the entry of an order, judgment or decree finally disposing of this litigation, including all

appeals in which Discovery Materials, Confidential or Highly Confidential Material is permitted to be

used, all persons or entities having received Discovery Materials, Confidential or Highly Confidential

Material shall either: (a) return all Discovery Materials, Confidential or Highly Confidential Material

and all copies thereof (including summaries and excerpts) to counsel for the Producing Party; or (b)

destroy all Discovery Materials, Confidential or Highly Confidential Material and all copies thereof




                                                     15
   EXECUTION COPY


(including summaries and excerpts) and certify that fact to the Producing Party. Outside counsel for

the Parties to this litigation shall be entitled to retain court papers and attorney work product (including

work product containing or incorporating Discovery Materials, Confidential or Highly Confidential

Material), provided that such outside counsel, and employees of such outside counsel, shall not

disclose such court papers or attorney work product to any person except pursuant to court order or

agreement with the Producing Party. All materials returned to the Parties or their counsel by the Court

likewise shall be disposed of in accordance with this paragraph. Notwithstanding the above, counsel

for Cape Fear Public Utility Authority, Brunswick County, Lower Cape Fear Water & Sewer

Authority, and Town of Wrightsville Beach shall retain a copy of the Discovery Materials, and shall

either return or destroy all Discovery Materials from Defendants six years after the final disposition

of this litigation, and certify that fact to the Producing Party, in accordance with this paragraph.

       22.         This Court shall retain jurisdiction over all persons and entities subject to this

Stipulation and Order to the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.

       23.         This Stipulation and Order shall not be construed as waiving any right to assert an

objection based on privilege, relevance, over-breadth, undue burden, or on any other grounds to the

production of any material sought in a discovery request. Access to all requested materials (whether

designated as “Confidential,” Highly Confidential” or not) shall only be as provided by the relevant

discovery rules and other applicable law.

       24.         Nothing in this Stipulation and Order prevents any party or other person from

objecting to discovery that it believes to be otherwise improper or from seeking modification of this

Stipulation and Order, including further provisions for categories of documents requiring heightened




                                                      16
   EXECUTION COPY


protection. No modifications will be made except by advance written agreement of all parties or by

order of the Court upon motion by any Party.

       25.         Neither this Stipulation and Order nor any of the procedures described above affects

or constitutes a waiver of any party’s right to object to the relevancy, admissibility, or discoverability

of any information or document or to seek an order that discovery may be had only subject to

appropriate limits or restrictions, as provided by the Federal Rules of Civil Procedure, the Federal

Rules of Evidence, the Local Rules of this Court, or other applicable rules or law.

       26.         This Stipulation and Order may be executed in counterparts which together shall

constitute one document. Any party added by name to this case after the “so ordering” of this

Stipulation and Order shall be bound by it without having to execute it.


   Dated: September 6, 2019.                                      Respectfully submitted,




                                                     17
EXECUTION COPY


 /s/ Kenneth J. Reilly                   /s/ Theodore J. Leopold
 John K. Sherk III                       Theodore J. Leopold
 CA State Bar No. 295838                 COHEN MILSTEIN SELLERS
 SHOOK, HARDY & BACON, L.L.P              & TOLL PLLC
 One Montgomery, Suite 2600              2925 PGA Boulevard
 San Francisco, CA 94104                 Suite 220
 Telephone: (415) 544-1900               Palm Beach Gardens, FL 33410
 Facsimile: (415) 391-0281               Telephone: (561) 515-1400
 jsherk@shb.com                          Facsimile: (561) 515-1401
                                         tleopold@cohenmilstein.com
 Kenneth J. Reilly
 FL State Bar No. 157082                 Jay Chaudhuri
 SHOOK, HARDY & BACON, L.L.P             N.C. Bar No. 27747
 201 S. Biscayne Blvd.                   COHEN MILSTEIN SELLERS
 3200 Miami Center                        & TOLL PLLC
 Miami, FL 33131                         150 Fayetteville Street
 Telephone: (305) 960-6907               Suite 980
 Facsimile: (305) 385-7470               Raleigh, NC 27601
 kreilly@shb.com                         Telephone: (919) 890-0560
                                         Facsimile: (919) 890-0567
 Jonathan D. Sasser                      jchaudhuri@cohenmilstein.com
 Stephen D. Feldman
 ELLIS & WINTERS LLP                     Andrew Whiteman
 P.O. Box 33550                          N.C. Bar No. 9523
 Raleigh, NC 27636                       WHITEMAN LAW FIRM
 Telephone: (919) 865-7000               5400 Glenwood Ave.
 Facsimile: (919) 865-7010               Suite 225
 jon.sasser@elliswinters.com             Raleigh, NC 27612
 stephen.feldman@elliswinters.com        Telephone: (919) 571-8300
                                         Facsimile: (919) 571-1004
 Attorneys for Defendants                aow@whiteman-law.com

                                         S. Douglas Bunch
                                         Douglas J. McNamara
                                         Jamie Bowers
                                         Alison Deich
                                         COHEN MILSTEIN SELLERS
                                          & TOLL PLLC
                                         1100 New York Ave., N.W.
                                         Suite 500
                                         Washington, D.C. 20005
                                         Telephone: (202) 408-4600
                                         Facsimile: (202) 408-4699
                                         dbunch@cohenmilstein.com
                                         dmcnamara@cohenmilstein.com
                                         jbowers@cohenmilstein.com



                                    18
EXECUTION COPY


                      adeich@cohenmilstein.com

                      Vineet Bhatia
                      SUSMAN GODFREY, L.L.P.
                      1000 Louisiana Street
                      Suite 5100
                      Houston, TX 77002
                      Telephone: (713) 651-3666
                      Facsimile: (713) 654-6666
                      vbhatia@susmangodfrey.com

                      Stephen Morrissey
                      Jordan Connors
                      Steven Seigel
                      SUSMAN GODFREY, L.L.P.
                      1201 Third Ave.
                      Suite 3800
                      Seattle, WA 98101
                      Telephone: (206) 516-3880
                      Facsimile: (206) 516-3883
                      smorrissey@susmangodfrey.com
                      jconnors@susmangodfrey.com
                      sseigel@susmangodfrey.com

                      Gary W. Jackson
                      N.C. Bar No. 13976
                      THE LAW OFFICES OF
                      JAMES SCOTT FARRIN, P.C.
                      280 South Mangum Street
                      Suite 400
                      Durham, NC 27701
                      Telephone: (919) 688-4991
                      Facsimile: (800) 716-7881
                      gjackson@farrin.com

                      Neal H. Weinfield
                      THE DEDENDUM GROUP
                      1956 Cloverdale Ave.
                      Highland Park, IL 60035
                      Telephone: (312) 613-0800
                      Facsimile: (847) 478-0800
                      nhw@dedendumgroup.com

                      Attorneys for Victoria Carey, Marie
                      Burris, Brent Nix, and Michael
                      Kiser



                 19
EXECUTION COPY



                      /s/ Joseph A. Ponzi
                      Joseph A. Ponzi
                      N.C. Bar No. 36999
                      George W. House
                      N.C. Bar No. 7426
                      William P. H. Cary
                      N.C. Bar No. 7651
                      V. Randall Tinsley
                      N.C. Bar No. 14429
                      BROOKS, PIERCE, McLENDON,
                        HUMPHREY & LEONARD, LLP
                      Post Office Box 26000
                      Greensboro, NC 27420-6000
                      Telephone: (336) 373-8850
                      Facsimile: (336) 232.9114
                      jponzi@brookspierce.com
                      ghouse@brookspierce.com
                      wcary@brookspierce.com
                      rtinsley@brookspierce.com

                      Counsel for Plaintiff Cape Fear
                      Public Utility Authority

                      /s/ M. Cristina Sanchez___________
                      M. Cristina Sanchez
                      Scott Summy
                      N.C. Bar No. 27171
                      Cary McDougal
                      Stephen Johnston
                      Brett Land
                      BARON & BUDD, P.C.
                      3102 Oak Lawn Ave.
                      Suite 1100
                      Dallas, TX 75219-4281
                      Telephone: (214) 521-3605
                      Facsimile: (214) 520-1181
                      csanchez@baronbudd.com
                      ssummy@baronbudd.com
                      cmcdougal@baronbudd.com
                      sjohnston@baronbudd.com
                      bland@baronbudd.com

                      J. Harold Seagle
                      N.C. Bar No. 8017
                      SEAGLE LAW, PLLC



                 20
EXECUTION COPY


                                     P.O. Box 15307
                                     Asheville, NC 28813
                                     Telephone: (828) 545-7777
                                     Facsimile: (828) 545-7701
                                     haroldseagle@charter.net

                                     Attorneys for Plaintiffs Brunswick
                                     County, Lower Cape Fear Sewer &
                                     Water Authority, and Town of
                                     Wrightsville Beach




IT IS SOSeptember
 Dated:  ORDERED: 19, 2019

                                                      James C. Dever III
                             ______________________________________
                                                 United
                             Robert T. Numbers, II       States District Judge
                             United States Magistrate Judge




                              21
                                EXHIBIT A: CERTIFICATION

I, ____________________, a _________________ of _______________________, hereby
certify that I have read the attached Stipulation and Order Governing the Exchange of Confidential
or Highly Confidential Material, dated __, 2019. I hereby agree to be bound by the terms of the
Stipulation and Order. I will not divulge any information, documents, or copies of Confidential or
Highly Confidential Information obtained pursuant to such Stipulation and Order, or the contents
of such documents, to any person other than those specifically authorized by the Stipulation and
Order. I will not copy or use such information or documents except for the purposes of this action
and pursuant to the terms of the Stipulation and Order.

For purposes of enforcing the Stipulation and Order, I hereby agree to be subject to the jurisdiction
of the United States District Court for the Eastern District of North Carolina. I understand that
violation of the Stipulation and Order is may subject me to sanctions by the Court, including
contempt.

Signature: ______________________                     Dated: _____________________
